Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only--, and/or, --cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim 20 not been further treated on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5, 9-10, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the slots" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the slots” refers back to “the plurality of slots” disclosed in claim 1.

Claim 3 recites the limitation "the slots" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the slots” refers back to “the plurality of slots” disclosed in claim 1.

Claim 5 recites the limitation "the group" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the waveguide" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the waveguide” refers back to “the plurality of slotted waveguides” disclosed in claim 1.

Claim 10 recites the limitation "the waveguide" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the waveguide” refers back to “the plurality of slotted waveguides” disclosed in claim 1.

Claim 17 recites the limitation "the channels" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 11-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaugh (US 2005/0264291).

Regarding claim 1, Vaughan teaches a magnetic resonance (MR) radio-frequency coil [Fig. 1 shows the overall RF coil. See also rest of reference.] comprising: 
	a plurality of slotted waveguides that collectively form an array circumferentially located around a longitudinal axis defining a bore scanning region of a magnetic resonance scanning system [Figs. 1-2B, wherein Fig. 2B shows an individual current unit 200a of the RF coil, the current unit includes a conductor. The conductor can be a waveguide according to ¶0049 and can be slotted. Fig. 2b includes openings/slots 217. From Fig. 1, there are a plurality of current units 200. See also rest of reference.], wherein each of the plurality of slotted waveguide [Fig. 2B, wherein the conductors that includes the slots/openings run parallel along the length of the RF coil.], and wherein each elongated body has an inner-facing surface, facing the longitudinal axis, that comprises a plurality of slots intermittently formed therein along a portion of the pre-defined length [Fig. 2B and Fig. 1, wherein the openings/slots are on the inner-surface and face the longitudinal axis. See also rest of reference.].

Regarding claim 4, Vaughan further teaches wherein one or more of the plurality of slots of each elongated body is tilted at an angle from an axis, or an axis perpendicular thereto, extending along the pre-defined length of the elongated body [Fig. 2B, wherein the slots/openings are tilted at an angle of 0 degrees from the length (long axis) of the conductor and an angle of 180 degrees of the width of the conductor. See also rest of reference.].

Regarding claim 5, Vaughan further teaches wherein the elongated body of the plurality of slotted waveguide has, at non-slotted regions, an outer cross-sectional profile selected from the group consisting of a rectangle, a square, a circle, and an oval [Fig. 2B, wherein the cross-sectional shape of portions where there is no opening/slot is rectangular. See also rest of reference.].

Regarding claim 6, Vaughan wherein each elongated body of the plurality of slotted waveguide forms a hollow tube [¶0049, wherein the conductive elements can be a tube. Claim 5, wherein the conductive elements are perforated, slotted, have holes or apertures. See also rest of reference.].

Regarding claim 11, Vaughan further teaches wherein the plurality of slotted waveguides has a number of slotted waveguides selected from the group consisting of 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, and 24 [Fig. 1, wherein 24 current units are shown. See also rest of reference.].

Regarding claim 12, Vaughan further teaches further comprising: one or more dielectric lens held in at least partial contact with, or in close proximity to, the inner surface of the elongated body of each of the plurality of slotted waveguides, or a portion thereof [Fig. 2A, wherein dielectric 220 is in partial contact and is in close proximity the inner surface of the slotted waveguide because slotted waveguide is inside 200 in Fig. 2B. See also rest of reference.].

Regarding claim 13, Vaughan further teaches wherein the plurality of slotted waveguides is configured for 3T magnetic field [¶0061, wherein 1 to 12 Tesla magnetic fields can be used. See also rest of reference.].

Regarding claim 14, Vaughan further teaches wherein the plurality of slotted waveguides is configured for 7T magnetic field [¶0061, wherein 1 to 12 Tesla magnetic fields can be used. See also rest of reference.].

Regarding claim 15, Vaughan further teaches wherein the array is configured as one of the groups of a body coil, a head coil, a limb coil, and a torso coil [¶0025, wherein a volume coil is the same as a body coil. See also rest of reference.].

Regarding claim 16, Vaughan teaches a method of magnetic resonance scanning, the method comprising: 
	providing a magnet that creates a primary magnetic field within a bore of an MR scanning system along a longitudinal axis of the bore [¶0061, wherein a magnet is used to create a 1-12 T magnetic field for MRI. See also rest of reference.]; 
	driving a slotted antenna radio-frequency coil array comprising a plurality of slotted waveguides oriented along the bore with an RF signal to generate a circularly polarized RF magnetic field perpendicular to the longitudinal axis [Figs. 1-2B, wherein Fig. 2B shows an individual current unit 200a of the RF coil, the current unit includes a conductor.. The conductor can be a waveguide according to ¶0049 and can be slotted. Fig. 2b includes openings/slots 217. From Fig. 1, there are a plurality of current units 200. ¶0053, wherein circular polarization are enabled by the RF coil. See also rest of reference.]; 
	detecting a response signal generated by tissues of a subject at least partially positioned in a volume defined by the slotted antenna radio-frequency coil in response to the circularly polarized RF magnetic field [¶0027, ¶0038, ¶0067, wherein signals are acquired from the subject. See also rest of reference.] ; and 
[¶0027, ¶0038, ¶0067, wherein signals are acquired from the subject and are used in MRI to form a MRI image. See also rest of reference.].

Regarding claim 17, Vaughan further teaches wherein the slotted antenna radio-frequency coil array is driven by multichannel excitation sequence in which each of the excitation are highly decoupled among the channels [¶0065, wherein the current units are decoupled. ¶0075-0076, wherein there are multiple channels that are decoupled. See also rest of reference.].

Regarding claim 20, Vaughan teaches a magnetic resonance (MR) scanning system comprising: 
	a structure defining a bore within which a subject is to be positioned for scanning, the bore defining a longitudinal axis [Fig. 1, wherein a bore is defined for imaging a patients. See also rest of reference.]; 
	a magnet to generate a primary magnetic field within the bore parallel to the longitudinal axis [¶0061, wherein a magnet is used to create a 1-12 T magnetic field for MRI. See also rest of reference.]; 
	an RF signal generator to drive the slotted-waveguide radio-frequency (RF) antennae coil to generate a circularly polarized (CP) RF magnetic field perpendicular to the longitudinal axis; an RF detector to detect a response signal generated by tissues of the subject in response to the CP RF magnetic field [Figs. 1-2B, wherein Fig. 2B shows an individual current unit 200a of the RF coil, the current unit includes a conductor.. The conductor can be a waveguide according to ¶0049 and can be slotted. Fig. 2b includes openings/slots 217. From Fig. 1, there are a plurality of current units 200. ¶0027 and ¶0053, wherein circular polarization are enabled by the RF coil. See also rest of reference.]; 
	a computing system to create an image of the tissues of the subject based on the detected response signal [¶0027, ¶0038, ¶0067, wherein signals are acquired from the subject and are used in MRI to form a MRI image. See also rest of reference.]; and 
	a slotted-waveguide radio-frequency (RF) antenna coil of any one of the claims 1-15, wherein the coil is oriented along the longitudinal axis to at least partially surround the subject when the subject is positioned within the bore for scanning [Figs. 1-2B, wherein Fig. 2B shows an individual current unit 200a of the RF coil, the current unit includes a conductor.. The conductor can be a waveguide according to ¶0049 and can be slotted. Fig. 2b includes openings/slots 217. From Fig. 1, there are a plurality of current units 200. See also rest of reference.].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Vaughan, in view of Huish (US 2010/0253351).

Regarding claim 2, Vaughan teaches the limitations of claim 1, which this claim depends from.
	Vaughan further teaches wherein the slots are formed across the inner-facing surface of the elongated body [See Fig. 2B, wherein the slots/openings go partially across the elongated current unit. See also rest of reference.].
	However, Vaughan is silent in teaching extended inwardly to one or more side- surfaces of the elongated body adjoining the inner-facing surface.
	Huish, which is also in the field of MRI, teaches wherein the slots are formed across the inner-facing surface of the elongated body and extended inwardly to one or more side- surfaces of the elongated body adjoining the inner-facing surface [See Fig. 6, wherein the gaps/slots between conductors 22 go across the entire conductor. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Vaughan and Huish because Huish also teaches an cylindrical RF coil for MRI and teaches that slots/gaps can go across the antenna element to form a B1 magnetic field [Huish - ¶0047. See also rest of reference.]. 

Claims 3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Vaughan, in view of Martek (US 6,429,825).

Regarding claim 3, Vaughan teaches the limitations of claim 1, which this claim depends from.
	Vaughan further teaches wherein the slots are formed on the inner- facing surface of the elongated body [Figs. 1-2B, wherein Fig. 2B shows an individual current unit 200a of the RF coil, the current unit includes a conductor. The conductor can be a waveguide according to ¶0049 and can be slotted. Fig. 2b includes openings/slots 217. From Fig. 1, there are a plurality of current units 200. See also rest of reference.].
	However, Vaughan is silent in teaching are slots are formed only on the inner- facing surface of the elongated body.
	Martek, which is also in the field of waveguides, teaches slots are formed only on the inner-facing surface of the elongated body [Fig. 3B, wherein the slots are formed only on an inner side. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Vaughan and Martek because Martek teaches that the cavity slot element array can be connected to magnetic probes, which is similar to RF coils for MRI (because MRI uses magnetic fields), for providing and/or receiving radiated signals to and from the element array. Therefore, it would have been obvious to try combining the features of Martek with the teachings of Vaughan to an RF antenna for MRI that [Vaughan – Fig. 1-2B; Martek – Fig. 8 and Col. 4, lines 12-18. See also rest of references.].

Regarding claim 9, Vaughan teaches the limitations of claim 1, which this claim depends from.
	Vaughan further teaches each of the plurality of slots is intermittently formed [See Fig. 2B, wherein the openings/slots are formed at equal intervals. See also rest of reference.].  
	However, Vaughan is silent in teaching wherein each of the plurality of slots is intermittently formed at a location having a length of approximately λg/2 to a next slot, wherein λg is a guided wavelength in the waveguide.
	Martek, which is also in the field of waveguides, teaches wherein each of the plurality of slots is intermittently formed at a location having a length of approximately λg/2 to a next slot, wherein λg is a guided wavelength in the waveguide [Col. 4, lines 18-37. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Vaughan and Martek because Martek teaches that the cavity slot element array can be connected to magnetic probes, which is similar to RF coils for MRI (because MRI uses magnetic fields), for providing and/or receiving radiated signals to and from the element array. Therefore, it would have been obvious to try combining the features of Martek with the teachings of Vaughan to an RF antenna for MRI that includes a plurality of slotted waveguides [Vaughan – Fig. 1-2B; Martek – Fig. 8 and Col. 4, lines 12-18. See also rest of references.].

Regarding claim 10, Vaughan teaches the limitations of claim 1, which this claim depends from.
	Vaughan is silent in teaching wherein a last slot is formed at a location having a length of approximately λg/4 to a short-circuit termination, wherein λg is a guided wavelength in the waveguide.
	Martek, which is also in the field of waveguides, teaches wherein a last slot is formed at a location having a length of approximately λg/4 to a short-circuit termination, wherein λg is a guided wavelength in the waveguide [Col. 4, lines 18-37. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Vaughan and Martek because Martek teaches that the cavity slot element array can be connected to magnetic probes, which is similar to RF coils for MRI (because MRI uses magnetic fields), for providing and/or receiving radiated signals to and from the element array. Therefore, it would have been obvious to try combining the features of Martek with the teachings of Vaughan to an RF antenna for MRI that includes a plurality of slotted waveguides [Vaughan – Fig. 1-2B; Martek – Fig. 8 and Col. 4, lines 12-18. See also rest of references.].

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Vaughan, in view of Bottomley (US 2005/0062472).

Regarding claim 7, Vaughan teaches the limitations of claim 1, which this claim depends from.
	Vaughan further teaches the plurality of slotted waveguides [Figs. 1-2B, wherein Fig. 2B shows an individual current unit 200a of the RF coil, the current unit includes a conductor.. The conductor can be a waveguide according to ¶0049 and can be slotted. Fig. 2b includes openings/slots 217. From Fig. 1, there are a plurality of current units 200. See also rest of reference.].
	Vaughan is silent in teaching wherein the plurality of waveguides terminates at a short-circuit element.
	Bottomley, which is also in the field of MRI, teaches the plurality of waveguides terminates at a short-circuit element [¶0031, wherein standing wave conductors are disclosed and therefore, terminate at a short circuit element. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Vaughan and Bottomley because Bottomley also teaches an RF coil that includes waveguides and teaches that it known in the art to incorporate conductors that that can be either standing or travelling wave conductors that also are optimized for acquiring better NMR signals [Bottomley - ¶0019; ¶0031-0032. See also rest of reference.]. 

Regarding claim 8, Vaughan teaches the limitations of claim 1, which this claim depends from.
[Figs. 1-2B, wherein Fig. 2B shows an individual current unit 200a of the RF coil, the current unit includes a conductor.. The conductor can be a waveguide according to ¶0049 and can be slotted. Fig. 2b includes openings/slots 217. From Fig. 1, there are a plurality of current units 200. See also rest of reference.].
	Vaughan is silent in teaching wherein the plurality of waveguides terminates at a matched load element.
	Bottomley, which is also in the field of MRI, teaches the plurality of waveguides terminates at a matched load element [¶0031-0032, wherein travelling wave conductors are disclosed and therefore, terminate at a matched load element. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Vaughan and Bottomley because Bottomley also teaches an RF coil that includes waveguides and teaches that it known in the art to incorporate conductors that that can be either standing or travelling wave conductors that also are optimized for acquiring better NMR signals [Bottomley - ¶0019; ¶0031-0032. See also rest of reference.].

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Vaughan, in view of Wang (US 2015/0323622).

Regarding claim 18, Vaughan teaches the limitations of claim 16, which this claim depends from.
[Figs. 1-2B, wherein Fig. 2B shows an individual current unit 200a of the RF coil, the current unit includes a conductor. The conductor can be a waveguide according to ¶0049 and can be slotted. Fig. 2b includes openings/slots 217. From Fig. 1, there are a plurality of current units 200. See also rest of reference.].
	However, Vaughan is silent in teaching a magnetic field maximum transmission efficiency of greater than 1.1 μT/√W.
	Wang, which is also in the field of MRI, teaches wherein the slotted antenna radio- frequency coil array has a magnetic field maximum transmission efficiency of greater than 1.1 μT/√W [See Fig. 9 and ¶0097. See also ¶0126 and rest of reference.]. 
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Vaughan and Wang both teach RF coils that include slotted waveguides [Wang - ¶0126] and Wang teaches  that the waveguide can provide efficient transmission efficiency so better MRI images are acquired [Wang - ¶0097].  

Regarding claim 19, Vaughan teaches the limitations of claim 16, which this claim depends from.
	Vaughan further teaches the circularly polarized RF magnetic field [¶0027 and ¶0053, wherein circular polarization are enabled by the RF coil. See also rest of reference.].

	Wang, which is also in the field of MRI, teaches wherein the circularly polarized RF magnetic field converges at a region in the bore having a high spatial uniformity of the transverse B1-field along the longitudinal axis of the bore and a low axial B1 field [¶0008, ¶0014, wherein the RF field is circularly polarized. See ¶0097, ¶0115 and Fig. 9A, wherein the RF field is uniform along the longitudinal axis and has low axial B1 field. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Vaughan and Wang both teach RF coils that include slotted waveguides [Wang - ¶0126] and Wang teaches that the waveguide can provide uniform B1 fields so better MRI images are acquired [Wang - ¶0097].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RISHI R PATEL/Primary Examiner, Art Unit 2896